Name: 94/393/EC: Commission Decision of 8 July 1994 on certain protective measures with respect to bivalve molluscs, marine gastropods and echinoderms from Turkey
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  health;  deterioration of the environment;  Europe;  agricultural policy
 Date Published: 1994-07-12

 Avis juridique important|31994D039394/393/EC: Commission Decision of 8 July 1994 on certain protective measures with respect to bivalve molluscs, marine gastropods and echinoderms from Turkey Official Journal L 178 , 12/07/1994 P. 0078 - 0078COMMISSION DECISION of 8 July 1994 on certain protective measures with respect to bivalve molluscs, marine gastropods and echinoderms from Turkey (94/393/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 92/118/EEC (2), and in particular Article 19 (1) thereof, Whereas the presence of a toxin (DSP) has been recorded on several occasions in consignments of bivalve molluscs imported from Turkey; Whereas the levels of toxin observed can constitute a serious danger to public health; whereas the necessary protective measures should be adopted rapidly at Community level; Whereas in the absence of health guarantees from the Turkish authorities imports of bivalve molluscs marine gastropods and echinoderms from Turkey should be prohibited, HAS ADOPTED THIS DECISION: Article 1 Member States shall prohibit the importation of consignments of bivalve molluscs, marine gastropods and echinoderms originating in Turkey. Article 2 Member States shall amend the measures which they apply to importation in order to bring them into conformity with the present Decision. They shall inform the Commission thereof. Article 3 This Decision shall apply until 30 October 1994. Article 4 This Decision is addressed to the Member States. Done at Brussels, 8 July 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 31. 12. 1990, p. 1. (2) OJ No L 62, 15. 3. 1993, p. 49.